DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-17, 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nagy (US 2017/0369052).
As to claim 1 Nagy discloses a system for controlling a vehicle, the system comprising:
a first sensor for detecting at least one environment characteristic (Paragraph 49 “In some embodiments, the autonomous vehicle control system 10 may detect road or weather conditions and adjust the control of the autonomous vehicle 11 based on these conditions.”); 
a driver characteristic input device configured to receive at least one driver characteristic corresponding to a driving style of a driver (Paragraph 49 “For example, the driver profile 29 may include more aggressive driving settings, which may not be desirable while a driver is reading or writing while the autonomous vehicle 11 is in autonomous driving mode. Accordingly, the electronic controller 12 may control the vehicle less aggressively, but still similar to the driving style indicated by the driver profile 29.”); and 
a controller that includes a reinforcement learning adaptive cruise control that is in communication with the first sensor and the driver characteristic input device (Paragraph 47 “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver. The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive.”), the reinforcement learning adaptive cruise control being configured to: 
determine a target behavior for the vehicle based on the at least one environment characteristic and the at least one driver characteristic (Paragraph 49 “In some embodiments, the autonomous vehicle control system 10 automatically adjusts the plurality of settings in the driver profile 29 based on external factors. In some embodiments, the autonomous vehicle control system 10 may detect road or weather conditions and adjust the control of the autonomous vehicle 11 based on these conditions. In some embodiments, the autonomous vehicle control system 10 may detect the driver's current activity (e.g., for example, using an interior camera system, using the HMI 22, or through other suitable mechanisms) and modify the control of the autonomous vehicle 11 accordingly. For example, the driver profile 29 may include more aggressive driving settings, which may not be desirable while a driver is reading or writing while the autonomous vehicle 11 is in autonomous driving mode. Accordingly, the electronic controller 12 may control the vehicle less aggressively, but still similar to the driving style indicated by the driver profile 29.”); and
selectively control the vehicle based on the target behavior (Paragraph 49 “In some embodiments, the autonomous vehicle control system 10 automatically adjusts the plurality of settings in the driver profile 29 based on external factors. ….Accordingly, the electronic controller 12 may control the vehicle less aggressively, but still similar to the driving style indicated by the driver profile 29”). 
As to claim 2 Nagy discloses a system wherein the at least one environment characteristic includes a weather condition proximate the vehicle (Paragraph 49). 
As to claim 5 Nagy discloses a system wherein the he driver characteristic input device is disposed on an interior portion of the vehicle (Paragraph 38, Figure 1). 
As to claim 6 Nagy discloses a system wherein the driver characteristic input device is disposed on a mobile computing device (Paragraph 38). 
As to claim 7 Nagy discloses a system wherein the at least one driver characteristic indicates that the driver is a conservative driver (Paragraph 47). 
As to claim 8 Nagy discloses a system wherein the at least one driver characteristic indicates that the driver is an aggressive driver (Paragraph 47). 
As to claim 9 Nagy discloses a system wherein the first sensor includes a short-range detection device (Paragraph 28). 
As to claim 10 Nagy discloses a system further comprising a second sensor configured to detect at least one other environment characteristic (Paragraph 28). 
As to claim 11 Nagy discloses a system wherein the second sensor includes a long-range detection device, and wherein the reinforcement learning adaptive cruise control is further configured to use sensor fusion to generate a homogenized environment characteristic based on the at least one environment characteristic and the at least one other environment characteristic(Paragraph 47-49). 
As to claim 12 Nagy discloses a system wherein the reinforcement learning adaptive cruise control is further configured to determine the target behavior for the vehicle based on the homogenized environment characteristic and the at least one driver characteristic(Paragraph 47-49).
As to claim 13 Nagy discloses a longitudinal control apparatus for controlling a vehicle, the apparatus comprising: 
a processor (Figure 1 “24”) and 
at least one memory that includes instructions that, when executed by the processor, cause the processor to: 
receive, from a first sensor, at least one environment characteristic (Paragraph 49 “In some embodiments, the autonomous vehicle control system 10 may detect road or weather conditions and adjust the control of the autonomous vehicle 11 based on these conditions.”);  
receive, from a second sensor, at least one other environment characteristic(Paragraph 49 “For example, the driver profile 29 may include more aggressive driving settings, which may not be desirable while a driver is reading or writing while the autonomous vehicle 11 is in autonomous driving mode. Accordingly, the electronic controller 12 may control the vehicle less aggressively, but still similar to the driving style indicated by the driver profile 29.”);
generate a homogenized environment characteristic based on the at least one environment characteristic and the at least one other environment characteristic using sensor fusion (Paragraph 48-49 “As noted above, the autonomous vehicle control system 10 uses the driver profile 29 to control the autonomous vehicle 11. Accordingly, the electronic controller 12 controls the autonomous vehicle 11 to drive in ways that mimic, or at least are based on, the driver's style. For example, if the driver typically accelerates quickly, autonomous vehicle control system 10, while in autonomous driving mode, accelerates quickly. In another example, the driver may typically round a curve at a speed that imparts a comfortable level of lateral acceleration on the driver. Accordingly, the autonomous vehicle control system 10, while in autonomous driving mode, controls the speed of the autonomous vehicle 11 to impart a similar level of lateral acceleration on the driver. As noted above, the autonomous vehicle control system 10 may be configured to maintain compliance with applicable laws and regulations. In some embodiments, the autonomous vehicle control system 10 automatically adjusts the plurality of settings in the driver profile 29 based on external factors. In some embodiments, the autonomous vehicle control system 10 may detect road or weather conditions and adjust the control of the autonomous vehicle 11 based on these conditions. In some embodiments, the autonomous vehicle control system 10 may detect the driver's current activity (e.g., for example, using an interior camera system, using the HMI 22, or through other suitable mechanisms) and modify the control of the autonomous vehicle 11 accordingly.”); 
receive, from a driver characteristic input device, at least one driver characteristic corresponding to a driving style (Paragraph 47 “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver. The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive.”); and 
determine a target behavior for the vehicle based on the homogenized environment characteristic and the at least one driver characteristic (Paragraph 49 “In some embodiments, the autonomous vehicle control system 10 may detect road or weather conditions and adjust the control of the autonomous vehicle 11 based on these conditions. In some embodiments, the autonomous vehicle control system 10 may detect the driver's current activity (e.g., for example, using an interior camera system, using the HMI 22, or through other suitable mechanisms) and modify the control of the autonomous vehicle 11 accordingly. For example, the driver profile 29 may include more aggressive driving settings, which may not be desirable while a driver is reading or writing while the autonomous vehicle 11 is in autonomous driving mode. Accordingly, the electronic controller 12 may control the vehicle less aggressively, but still similar to the driving style indicated by the driver profile 29.”). 
As to claim 14 Nagy discloses an apparatus wherein the first sensor includes a short-range detection device and the second sensor includes a long-rage detection device (Paragraph 28, 47-49). 
As to claim 15 Nagy discloses an apparatus wherein the driving style corresponds to a driving style of a driver (Paragraph 48). 
As to claim 16 Nagy discloses an apparatus wherein the driving style corresponds a driving style of an autonomous vehicle (Paragraph 48). 
 (Paragraph 48). 
As to claim the 19 the claim is interpreted and rejected as in claim 7.
As to claim the 20 the claim is interpreted and rejected as in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 2017/0369052) in view of Boroditsky (US 2016/0026182)
As to claim 3 Boroditsky teaches a system wherein the at least one environment characteristic indicates that the vehicle is being driven in a high vehicle density area (Paragraph 35). It would have been obvious to one of ordinary skill to take into 
As to claim 4 Boroditsky teaches a system wherein the at least one environment characteristic indicates that the vehicle is being driven in a low vehicle density area (Paragraph 35). 
As to claim 18 Boroditsky teaches an apparatus wherein the processor is further configured to control the vehicle to follow at least one other vehicle at a constant velocity while maintaining a safe distance between the vehicle and the at least one other vehicle (Paragraph 29). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/10/2021